Citation Nr: 1710397	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-40 848	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for pancreatitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 10, 2013. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for pancreatitis, initially rated 10 percent disabling, effective October 30, 2008.  

In an August 2010 Decision Review Officer (DRO) decision, the RO increased the pancreatitis rating to 30 percent, effective October 30, 2008.
 
In October 2016, the Veteran testified during a Board video-conference hearing before the undersigned.  A transcript is of record.  Following the hearing, the Veteran submitted additional evidence-private treatment records from Drs. M.W. and H.M.-with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  The Board may properly consider such evidence.   

When evidence of unemployability is submitted during the course of an appeal from an initial rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran is currently in receipt of a TDIU, effective October 10, 2013.  As the clinical evidence of record suggests that he may have been unemployable due to his service-connected pancreatitis prior to that date, the issue of entitlement to a TDIU prior to October 10, 2013 is before the Board as part of the initial rating for pancreatitis.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pancreatitis 

The Veteran was last afforded a VA examination for pancreatitis in April 2014. Subsequent clinical evidence and the Veteran's October 2016 hearing testimony indicate that his condition may have worsened.   At the hearing, the Veteran testified that he has been taking Suboxone to relieve abdominal pain, but that the pain was "[on] somedays . . . really bad and even the Suboxone they g[a]ve won't . . . handle it."  See October 2016 Hearing Transcript at 8-9.  Indeed, a February 2015 VA treating physician noted the Veteran's request for 'something stronger than suboxone' for his abdominal pain, which had not been considered at the time of the April 2014 VA examination.  Therefore, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his pancreatitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, in an October 2013 statement, the Veteran wrote that he received treatment at the Lansing VA Outpatient Clinic.  As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for pancreatitis and obtain those records. 

TDIU

The Veteran does not currently meet the percentage requirements for a TDIU prior to October 10, 2013.  38 C.F.R. § 4.16(a) (2016).  VA policy is; however, to grant a TDIU in all cases in which a service connected disability causes unemployability. 38 C.F.R. § 4.16(b) (2016).  The Board cannot grant TDIU in the first instance when a veteran does not meet the percentage requirements; instead it is required to ensure that the issue is adjudicated by the Director of VA's Compensation and Pension Service (C&P).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU (VA Form 21-8940 or equivalent).

2.   Refer the issue of entitlement to a TDIU prior to October 10, 2013 to the Director of Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

3.  Obtain all additional VA treatment records, including records from the Lansing VA Outpatient Clinic, and records dated from February 2015 to the present.  

4.  After obtaining any identified outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected pancreatitis.  The claims file, to include a copy of this Remand, must reviewed by the examiner.

5.  If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

